Citation Nr: 1438248	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  13-33 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active military service from December 1952 to October 1954, so during the Korean Conflict.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal has been adjudicated using the Veterans Benefits Management System (VBMS) to leverage information technology in order to more quickly and accurately decide Veterans' claims for benefits.  Instead of paper, this is a highly secured electronic repository used to store and review every document involved in the claims process.

This appeal also has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's claimed hearing loss and tinnitus are not shown to be etiologically related to his military service, including especially to noise exposure during his service.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for hearing loss and tinnitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus the information and evidence that VA will obtain for him or on his behalf.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, to this end, the Veteran was provided this required notice and information in a March 2009 letter, prior to the initial adjudication of his claims in the April 2010 decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of these claims, certainly none that he and his attorney consider unduly prejudicial - meaning necessarily outcome determinative of his claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To satisfy this additional obligation, the Veteran's post-service VA treatment records and lay statements have been obtained and associated with his claims file for consideration.  However, most of his service treatment records (STRs) are missing and appear to have been destroyed in the July 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, which is a military records repository, so further efforts to obtain them would be futile.  See November 1990 RO correspondence and February 2010 VA memorandum.  The report of the Veteran's October 1954 separation examination is of record, however.


The Veteran was provided VA examinations in March 2010 and February 2014 to assess the etiology of his claimed conditions - particularly insofar as their posited relationship with his military service.  Unfortunately, neither examiner was able to form an opinion without resorting to mere speculation.  However, as discussed below, the February 2014 examiner provided a detailed explanation for why a conclusion could not be reached without speculating.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Therefore, VA's duty to assist with respect to obtaining relevant records (at least those that are obtainable) and an examination and opinion has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing entitlement to service connection generally requires having competent and credible evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

As already conceded, most of the Veterans STRs are not available for review.  In this circumstance, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) has held that there is a heightened obligation on the part of VA to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection, just instead increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 (1996).  That is to say, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control that would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

The March 2010 and February 2014 VA examinations collectively diagnose tinnitus and bilateral sensorineural hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.  Therefore, element (1) of service connection has been met for both conditions.  Moreover, the RO conceded noise exposure and consequent injury (acoustic trauma) in service based on information provided on the Veteran's DD Form 214, which confirms his service in an artillery unit.  See April 2010 rating decision.  Therefore, element (2) also has been satisfied.  There still has to be attribution of his hearing loss and tinnitus to that injury in service, however.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  Indeed, this is true even when the injury occurred in combat, such as during the Korean Conflict.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  In cases, as here, where a Veteran asserts entitlement to service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing VA regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit Court) has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

But to ultimately establish entitlement to service connection, there still must be evidence not just also of current disability but as well of a causal relationship ("nexus") between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

With respect to this element (3), of a nexus between the acoustic trauma in service and the current hearing loss and tinnitus, the March 2010 and February 2014 VA examiners both noted that the Veteran's October 1954 separation examination only reflects whispered voice and spoken voice hearing assessments.  Pure tone thresholds were not recorded.  The February 2014 examiner explained that whispered and spoken voice tests were not reliable evidence of normal hearing or hearing impairment.  He further cited to a 2006 Institute of Medicine (IOM) finding that, when documentation of the existence of hearing loss or tinnitus at the time of military discharge is missing, it is nearly impossible to determine whether hearing loss or tinnitus detected by audiometric testing later in life is the result of noise exposure during prior service.  This VA examiner then goes on to note that this particular Veteran had other potential etiologies for his hearing loss and tinnitus, including aging, recreational noise exposure without hearing protection, caffeine usage, and high blood pressure.  With no valid hearing test at separation, he reiterated it would be speculative to allocate a portion of the current hearing loss and tinnitus to military noise exposure or any of the other possible etiologies.

The earlier March 2010 VA examiner had noted that the Veteran had significant hearing loss that exceeded the norms for hearing loss due to aging.  But the status of his hearing acuity during his service is unknown.  During that earlier March 2010 examination, the Veteran also reported that the onset of his hearing loss and tinnitus was just 10 to 12 years earlier, so in about 1998 to 2000, meaning approximately 45 years after his separation from military service, though he was uncertain of the exact onset date.  This is nonetheless evidence to be considered in determining whether his hearing loss and tinnitus date back to his service or, instead, are of more recent origin, just cannot be the only or sole reason for concluding they do not.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology following the conclusion of his service and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  Where the medical professional cannot provide an opinion without resorting to speculation, the statement provides neither positive nor negative support for service connection.  Fagan v. Shinseki, 573 F.3d 1282, 1289-90 (Fed. Cir. 2009).  Therefore, the March 2010 and February 2014 VA opinions neither refute nor establish any sort of nexus between the Veteran's current hearing loss and tinnitus and his noise exposure in service.

The Board has considered the Veteran's personal statements in support of his claims.  Notably, he is competent to report and diagnose tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms that require only personal knowledge, not medical expertise, as they come to him through his senses).  In addition, sensorineural hearing loss, as an organic disease of the nervous system, is a chronic condition according to 38 C.F.R. § 3.309(a).  Therefore, showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection" under subsection 3.303(b) for this chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Ultimately, though, as noted in the March 2010 VA examination report, the Veteran reported an onset of tinnitus and hearing loss sometime in the timeframe of 1998 to 2000, though he admittedly could not be more certain.  Nevertheless, this clearly indicates that the onset of symptoms occurred several years, indeed decades, after the conclusion of his service.  Therefore, a competent diagnosis of tinnitus is not shown during his service, including at time of discharge, and symptoms of hearing loss equally do not date back to his service.

In correspondence dated in July 2014, the Veteran's attorney argued that, while the Veteran only had noticed his hearing loss and tinnitus around 1998 to 2000, this does not necessarily mean these conditions incepted during this timeframe.  The attorney is correct in proclaiming that hearing loss may have incepted sometime prior to the Veteran actually perceiving or noticing it, but as there is no competent diagnosis of hearing loss prior to then, there still is no link between the hearing loss even once evident and the noise exposure that earlier had occurred during the Veteran's time in service.  Moreover, even were the Board to accept this possibility of some earlier manifestation of the hearing loss, there is nothing to say it occurred during or as a consequence of the Veteran's service, even during the one-year presumptive period following his service, as opposed to during the many other intervening years subsequent to his service and prior to the initial diagnosis.

With respect to the tinnitus, due to its subjective nature it cannot have its onset prior to the Veteran's own perception of it.  Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type." Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Indeed, because his tinnitus is "subjective," its existence is determined by when he claims to experience it.  Therefore, as he conceded that he first experienced it many years after his service, the required link between it and his service also has not been established.

Finally, although the basic principle that noise exposure can result in hearing loss and tinnitus may be within the common knowledge of lay persons, the factual picture presented is complex.  Whether the Veteran's conditions are related to his service cannot be determined by mere observation alone.  The Board finds that determining the etiology of hearing loss and tinnitus in this case is not within the realm of knowledge of a non-expert, given the multiple possible etiologies identified by the February 2014 examiner, and the passage of over 4 decades between the Veteran's separation from service and the reported onset of his symptoms.  See Wills v. Amerada Hess Corp., 379 F.3d 32, 46 (2d Cir. 2004) (where an injury has multiple potential etiologies, expert testimony is necessary to establish causation, even in view of plaintiff's reduced burden to prove causation); Weaver v. W.C.A.B. (Pennsylvania Power Co.), 87 Pa.Cmwlth. 428, 432 (1985) (lay testimony is probative on the issue of physical injury and the cause of that injury only if the cause and effect are so immediate, direct and natural to common experience as to obviate any need for an expert medical opinion).

As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that any assertions of a nexus on his part between his claimed conditions and service in this regard are not competent evidence and therefore is not probative of whether his current conditions are related to acoustic trauma in service.  

In sum, then, the competent evidence does not reflect a nexus between the Veteran's current hearing loss and tinnitus conditions and his acoustic trauma in service.  Therefore, service connection for his hearing loss or tinnitus is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


